OPINION
This appeal is taken by plaintiff-appellant Mohammed S. Sheikh from a ruling of the Common Pleas Court of Putnam County denying his motion to find R.C. 3111 et seq
unconstitutional and granting defendant-appellee Barbara Bibler's motion to dismiss Sheikh's motion.
In September 1989, Bibler and Sheikh cohabited in Sheikh's Dallas apartment. On July 1, 1992, Alice Nida Sheikh was born. Bibler was listed as the mother and Sheikh was listed as the father on Alice's birth certificate. On August 7, 1993, Bibler took Alice and returned to her home in Putnam County. The parental relationship between Alice and Sheikh was maintained during this time, although the extent of the relationship is disputed. On July 11, 1995, Sheikh filed a complaint requesting that his parentage of Alice be established and that he be granted shared parenting. Bibler then filed a motion to dismiss Sheikh's complaint because he had not followed the administrative procedures of R.C. 3111 et seq.   Sheikh filed a motion requesting the trial court to find R.C. 3111 et seq unconstitutional.
On May 15, 1996, the trial court determined that Sheikh is the natural father of Alice and Bibler admitted this in open court. Thus, the trial court ordered home studies be completed on both homes. Temporary residence and visitation were denied. On September 29, 1997, the trial court reviewed Sheikh's motion for an order finding the statute unconstitutional. The trial court found that Sheikh lacked standing to challenge the constitutionality of the statutes since he had been allowed to file his case without the prior administrative proceedings and thus suffered no injury. Sheikh appeals from this ruling.
Although Sheikh raises numerous challenges to the constitutionality of the statute, we do not have the jurisdiction to reach those issues. This court only has the authority to review final appealable orders. R.C. 2505.03. A final appealable order is one that affects a substantial right in an action, which in effect determines the action and prevents a judgment. R.C.2505.02. In this case, the ruling on the motion does not determine the action. The trial court has determined that Sheikh is the natural father of Alice, but has yet to determine many issues, such as shared parenting and child support. These matters need to be dealt with in a timely manner before any judgment will be final, and thus appealable. Therefore, Sheikh's appeal is dismissed.
Appeal dismissed.
SHAW, P.J., and EVANS, J., concur.